Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of fighting, violent conduct, creating a disturbance and refusing a direct order. After affirmance on administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination.
We confirm. The misbehavior report and related documentation constitute substantial evidence to support the determination of guilt (see Matter of Laureano v Goord, 36 AD3d 1175, 1176 [2007]; Matter of Ramirez v Goord, 32 AD3d 601, 601 [2006]). To the extent that petitioner and his inmate witnesses presented exculpatory testimony, a credibility issue was created for resolution by the Hearing Officer (see Matter of Morillo v Goord, 38 AD3d 947, 947-948 [2007]; Matter of Nina v Selsky, 35 AD3d 1049, 1050 [2006]). We have reviewed petitioner’s remaining procedural claims and find them to be unavailing.
Cardona, EJ., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.